SUPPLEMENT DATED JANUARY 24, 2011 TO STATEMENT OF ADDITIONAL INFORMATION DATED MAY 1, 2010 WEALTHQUEST™ III VARIABLE ANNUITY ISSUED BY AMERICAN NATIONAL INSURANCE COMPANY THROUGH ITS AMERICAN NATIONAL VARIABLE ANNUITY SEPARATE ACCOUNT This supplement updates certain information contained in your Statement of Additional Information.Please read it carefully and keep it for future reference. As of December 31, 2010, Securities Management and Research, Inc. (SM&R) was sold and is no longer a subsidiary of American National Insurance Company. SM&R’s new address and officers and directors are disclosed in this supplement. On page 1, the Principal Underwriter reference is deleted and replaced with the following: Securities Management and Research, Inc.* 701 Tama Street, Building B P. O. Box 868 Marion, IA52302-0868 *As of December 31, 2010, Securities Management and Research, Inc. was sold and is no longer a subsidiary of American National Insurance Company. On page 5, the second paragraph is deleted and replaced with the following: Pursuant to a Distribution and Selling Agreement with Securities Management and Research, Inc. ("SM&R"), SM&R acts as the principal underwriter on behalf of American National for distribution of the Contracts. SM&R’s home office is located at 701 Tama Street, Building B, P. O. Box 868, Marion, IA52302-0868. SM&R offers the Contracts through: (i) selling agreements with other broker/dealers (“selling brokers”) registered under the Securities Exchange Act of 1934 (the “34 Act”) to sell the Contracts; and (ii) its own registered representatives. The selling brokers also sell the Contracts through registered representatives. The registered representatives are registered with the Financial Industry Regulatory Authority (“FINRA”) and with the states in which they do business. Those registered representatives are also licensed as insurance producers in the states in which they do business and are appointed by us. SM&R’s Officers and Directors are as follows: Name Position Principal Business Address Thomas J. Berthel Director, CEO & President 701 Tama Street, Building B, P. O. Box 868, Marion, IA52302-0868 Ronald O. Brendengen Director, Executive Vice President 701 Tama Street, Building B, P. O. Box 868, Marion, IA52302-0868 Seth R. Gilkes Director, Chief Financial Ofiicer & Vice Presidentof Finance 701 Tama Street, Building B, P. O. Box 868, Marion, IA52302-0868 Brian W. Schilling Chief Compliance Officer 701 Tama Street, Building B, P. O. Box 868, Marion, IA52302-0868
